In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00229-CR
     ___________________________

   RICHARD LEE LEGANS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1466170D


  Before Gabriel, Kerr, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      Appellant Richard Lee Legans appeals his conviction and related eight-year

sentence1 for indecency with a child by contact. In two points, Legans argues that the

trial court abused its discretion by denying his motion for mistrial regarding what he

contends was improper jury argument by the prosecutor, and he argues that the

statute that allowed the trial court to impose $100 in court costs for the county’s child

abuse prevention fund is facially unconstitutional. We will affirm.

                                  II. BACKGROUND

      Because Legans does not make a sufficiency-of-the-evidence argument and

because resolution of this appeal is not heavily dependent upon all the evidence

introduced at trial, we will briefly recite only the basic facts of this case to

contextualize Legans’s arguments on appeal.

      According to the complainant in this case, one night in November 2010,

Legans, who was dating the complainant’s mother at the time, came into the

complainant’s room as she slept, rubbed his hands on her thighs, and then rubbed

“[t]he inside” of her genitalia. The complainant was fourteen years old at the time.

Months later, in 2011, the complainant made her outcry to her mother.



      1
       The trial court suspended imposition of the eight-year sentence and placed
Legans on community supervision for ten years.


                                           2
      Sergeant Samuel Nance, who worked for the City of Watauga Police

Department at the time of the complainant’s outcry, testified at trial that after initially

interviewing Legans and investigating the complainant’s outcry, he obtained an arrest

warrant for Legans on August 3, 2011, but that Legans was not arrested until

sometime in 2016. Nance said that after the issuance of the arrest warrant, he was

able to contact Legans via a phone call and informed him of the arrest warrant.

Nance further said that he attempted to locate Legans using the sparse information

Legans had given him during the interview but was unable to obtain an address

regarding Legans’s whereabouts.

      Ultimately, a jury found Legans guilty of indecency with a child by contact and

assessed punishment at eight years’ confinement.            The trial court suspended

imposition of the sentence and placed Legans on community supervision for ten

years. In the court’s assessed costs, the trial court ordered that Legans pay $100 for

“Child Abuse Prv.” This appeal followed.

                                    III. DISCUSSION

A.    The prosecutor’s closing argument and Legans’s motion for mistrial

      In his first point, Legans argues that the trial court abused its discretion by

denying his motion for mistrial.      Specifically, Legans argues that the prosecutor

reversibly erred during closing arguments by arguing “falsely that [Legans] had

intentionally evaded arrest by going into hiding.” Legans points to this exchange

made during the State’s closing argument:

                                            3
      [Prosecutor]: Let’s talk about when this case was filed. It was filed in
      2016. That is correct. But you know what, there has been an active
      warrant for him since [2011]. That’s not [the complainant’s] fault at all.
      The defendant fled. That’s why the case didn’t get filed in 2000 -- until
      2016.

      [Defense Counsel]: Objection; mischaracterization of the testimony.

      THE COURT: That’s sustained.

      [Prosecutor]: It didn’t get filed until 2016. Could have been filed sooner.
      But you know what, you have to have someone to do that. You have to
      have a defendant. Didn’t know where he was.

      [Defense Counsel]: Objection; goes against the testimony, Your Honor.

      THE COURT: That’s testimony.

      [Defense Counsel]: Move to strike.

      THE COURT: Strike the last statement –

      [Defense Counsel]: Move for a mistrial.

      THE COURT: -- of the prosecutor. And that’s denied.

      In this first point, Legans argues initially that he has preserved this issue for our

review. To the extent that Legans relies upon the prosecutor’s statement that “[t]he

defendant fled” to make his argument, we disagree that Legans has preserved this

issue for our review.

      We review a trial court’s denial of a motion for a mistrial for an abuse of

discretion. Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007). A mistrial is

appropriate only for a narrow class of highly prejudicial and incurable errors and may

be used to end trial proceedings when the error is “so prejudicial that expenditure of

                                            4
further time and expense would be wasteful and futile.” Hawkins v. State, 135 S.W.3d
72, 77 (Tex. Crim. App. 2004). But in order for a reviewing court to address an issue

related to the denial of a motion for mistrial, a party must preserve the issue for our

review. Griggs v. State, 213 S.W.3d 923, 927 (Tex. Crim. App. 2007).

       Rule 33.1 of the Texas Rules of Appellate Procedure provides that, as a

prerequisite to presenting a complaint for appellate review, the record must show that

the complaint was made to the trial court by a timely and specific request, objection,

or motion. Tex. R. App. P. 33.1; see also Griggs, 213 S.W.3d at 927. In accordance with

Rule 33.1, a motion for mistrial must be both timely and specific. Young v. State,

137 S.W.3d 65, 69 (Tex. Crim. App. 2004). A motion for mistrial is timely only if it is

made as soon as the grounds for it become apparent. Griggs, 213 S.W.3d at 927;

Wilkerson v. State, 881 S.W.2d 321, 326 (Tex. Crim. App. 1994). In this setting, the

preferred procedure for preserving error is to (1) object, (2) request an instruction to

disregard, and (3) move for a mistrial. Young, 137 S.W.3d at 69. And although this

sequence is not always essential to preserve complaints for review regarding the denial

of a motion for mistrial, the essential requirement is a timely, specific request that the

trial court refuses. Id.

       Here, although Legans followed this preferred sequence regarding the

prosecutor’s comment that officers “[d]idn’t know where [Legans] was,” he did not

follow this sequence regarding the prosecutor’s comment that “[t]he defendant fled,”

a comment that was made several statements prior to the “Didn’t know where

                                            5
[Legans] was” comment. As can be seen from the exchange recited above, and as

Legans acknowledges in his brief, the trial court sustained his objection to the

prosecutor’s argument that Legan had “fled” from police. But Legans does not

explain why he did not continue to pursue that objection under the preferred

sequence nor does he explain how the preservation of his later objection somehow

preserved his earlier objection. We hold that Legans has failed to preserve any

possible error regarding the prosecutor’s statement that Legans had “fled” from police

because he did not follow the proper sequence nor ultimately move for a mistrial as

soon as the prosecutor commented that he had “fled.” See Griggs, 213 S.W.3d at 927

(“A motion for mistrial is timely only if it is made as soon as the grounds for it

become apparent.”).

      There remains, however, the question of whether the trial court abused its

discretion by denying Legans’s motion for mistrial regarding the “Didn’t know where

[Legans] was” comment, which Legans seems to argue was a repeat or continuation of

the “false narrative” that Legans had “fled” from police between the time when the

arrest warrant was issued and when the State ultimately took this case to trial. To the

extent that Legans’s argument is predicated on the two comments being the same

argument, Legans has also failed to preserve this argument for our review for the

same reasons that he failed to preserve his argument about the “fled” comment—he

did not timely move for a mistrial the first time the prosecutor made the objectionable

jury argument. See Young, 137 S.W.3d at 70 (“If a party delays motion for mistrial, and

                                          6
by failing to object allows for the introduction of further objectionable testimony or

comments and greater accumulation of harm, the party could no more rely on the

untimely motion for mistrial than on an untimely objection.”).

      And to the extent that the “fled” comment and the “Didn’t know where

[Legans] was” comment are distinctly different arguments, we disagree that the trial

court abused its discretion by denying Legans’s mistrial motion because the

prosecutor’s comment that police “[d]idn’t know where [Legans] was” was both a

summation of the evidence and a reasonable deduction from Nance’s testimony.

      To be permissible, the State’s jury argument must fall within one of the

following four general areas: (1) summation of the evidence; (2) reasonable deduction

from the evidence; (3) answer to argument of opposing counsel; and (4) plea for law

enforcement. Felder v. State, 848 S.W.2d 85, 94–95 (Tex. Crim. App. 1992); Whitney v.

State, 396 S.W.3d 696, 704 (Tex. App.—Fort Worth 2013, pet. ref’d).

      In this case, Nance testified that when he first interviewed Legans, but prior to

the issuance of the arrest warrant, Legans told Nance that he was staying with his aunt

but that he did not know the exact address because he had recently moved there after

the complainant’s outcry. Nance further testified that although he had attempted to

locate Legans after the arrest warrant had been issued, he was unable to obtain the

aunt’s address, the only location that Legans had provided to Nance.              The

prosecutor’s argument to the jury that police “Didn’t know where [Legans] was,” is a

direct summation of Nance’s testimony.

                                          7
      Moreover, the prosecutor’s argument was a reasonable deduction from Nance’s

testimony because Nance could not locate an address for Legans and did not know

where Legans was after the issuance of the arrest warrant. Indeed, the trial court’s

initial response to Legans’s objection was “[t]hat’s testimony” but sustained the

objection anyway, instructed that the comment be struck, and then denied Legans’s

mistrial motion. We conclude that the trial court did not abuse its discretion by

denying Legans’s motion for mistrial predicated on the “Didn’t know where [Legans]

was” comment because the prosecutor’s argument was proper. See Felder, 848 S.W.2d

at 95. We overrule Legans’s first point.

B.    The constitutionality of Texas Code of Criminal Procedure Article
      102.0186

      In his second point, Legans argues that Texas Code of Criminal Procedure

Article 102.0186, which directs persons convicted of child sexual assault or related

offenses to pay $100 in court costs to be deposited in the county child abuse

prevention fund, is facially unconstitutional because it violates the Texas

Constitution’s Separation of Powers Clause. See Tex. Code Crim. Proc. Ann. art.

102.0186. As Legans notes, this court has previously rejected this argument, holding

that Article 102.0186 is not facially unconstitutional because the $100 fee relates to the

administration of the criminal justice system. See Horton v. State, 530 S.W.3d 717, 725

(Tex. App.—Fort Worth 2017) (en banc), pet. ref’d, 537 S.W.3d 515 (Tex. Crim. App.

2017); Ingram v. State, 503 S.W.3d 745, 749 (Tex. App.—Fort Worth 2016, pet. ref’d);


                                            8
see also Peraza v. State, 467 S.W.3d 508, 517–18 (Tex. Crim. App. 2015) (holding that

when a statute “provides for . . . allocate[ed] . . . court costs to be expended for” a

purpose “relate[d] to the administration of our criminal justice system,” it does not

violate the Separation of Powers Clause). We see no reason to disturb this court’s

previous holding. We overrule Legans’s second point.

                                  IV. CONCLUSION

      Having overruled Legans’s two points on appeal, we affirm the trial court’s

judgment.

                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 27, 2019




                                          9